Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 3 & 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant amends claims 1 & 14 to recite the feature that stator segments each have the form of a part of a stator ring comprising a plurality of stator teeth and the parts of the stator ring are joined to one another to form a cylindrical stator, as seen in Figs.12-14 (Response, p.9).  It is further noted that the specification teaches that in this embodiment “[t]he stator teeth 99 of the stator segment 90 are integral to the arc-shaped part 98”.   
Claims 3 and 17 meanwhile recite features of a different embodiment (e.g., Fig.4) where “the fingers extend perpendicular to the direction of stacking in a radial direction” (claim 3) and “the fingers extend perpendicular to the direction of stacking in a radial direction and the finger of the first stator segment and at least two fingers of the second stator segment are joined in a radial direction such that the finger of the first stator segment and at least two fingers of the second stator segment engage with one another and the first stator segment is mechanically coupled to the second stator segment” (claim 17).  See specification ¶[0126]. This mix-up between different embodiments creates a contradiction between structure in claims 3 & 17 directed to first and second stator segments joined by fingers in a radial direction and the recitation in claims 1 and 14 directed to first and second stator parts joined by fingers in a circumferential direction to form a ring or cylindrical stator, i.e., “…the finger of the first stator segment and the at least two fingers of the second stator segment engaging with one another in order to mechanically couple the first stator segment to the second stator segment, and the stator segments each having the form of a part of a stator ring… and the parts of the stator ring being joined to one another to form a cylindrical stator.” Therefore, the claims are indefinite as reading on mutually exclusive features.  
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-7, 13 & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US Pat.Pub.2009/0026873) in view of Ketteler (US Pat.Pub.2007/0096580).
Regarding claim 1, Matsuo teaches a multi-part stator for an electric machine, comprising a plurality of stator segments (core segments) 10, 5the stator segments each having a plurality of soft magnetic lamination sheets 21,22 that are stacked one on top of another in a direction of stacking to form a laminated core (Figs.1A-1B), at least one lamination sheet projecting on at least one edge side (joining section) 19 of the laminated core of a first stator segment 10 and forming a finger (convexity) 23 and at least two 10lamination sheets projecting on at least one edge side (joining section) 20 of the laminated core of a second stator segment 10 and forming at least two fingers (convexities) 26, the finger 23 of the first stator segment and the at least two fingers 26 of the second stator segment engaging with one another in order to mechanically couple the first stator segment to the second stator segment (i.e., “the yoke-segment section 11 has, at both ends in the circumferential direction thereof, first and second joining sections 19, 20 by which the yoke-segment section 11 is connected with adjacent yoke-segment pieces”; ¶[0063]; Figs.1A-1B), and the parts of the stator ring (i.e., segments 10) being joined to one another to form a cylindrical stator (Fig.7A).

    PNG
    media_image1.png
    627
    492
    media_image1.png
    Greyscale

20The only difference between claim 1 is that Matsuo’s stator segments 10 each having the form of “a part of a stator ring” (i.e., yoke-segment section) 11 comprise a single tooth (pole) 14, not “a plurality of stator teeth”. 1  
But, Ketteler teaches a multi-part stator for an electric machine, comprising a plurality of stator segments 6, 5the stator segments comprising a first stator segment and a second stator segment mechanically coupled (Figs.1-2) and 20the stator segments 6 each have the form of a part of a stator ring comprising a plurality of stator teeth 4 and the parts of the stator ring being joined to one another to form a cylindrical stator 1 (Fig.1).  Kettler teaches the individual segments have more than one tooth, e.g., three, to provide an advantageous design whereby the windings of the segments can be connected in series, in parallel or mixed (¶[0011]).

    PNG
    media_image2.png
    410
    582
    media_image2.png
    Greyscale

20Thus, it would have been obvious before the effective filing date to provide Matsuo’s stator segments with a plurality of stator teeth since Ketteler teaches segments having more than one tooth provide an advantageous design whereby the windings of the segments can be connected in series, in parallel or mixed. 
Regarding claim 2, in Matsuo a recess (concavity) 24 is formed between the two fingers 26 of the second stator segment, and the finger 23 of the first stator segment is arranged in the recess 24 in the second stator segment in order to mechanically couple the first stator segment20 to the second stator segment (Figs.1A-1B).  
Regarding claim 4, in Matsuo the fingers 23, 26 extend in a circumferential direction of the stator (Figs.1A-1B).  	Regarding claim 5, in Matsuo the fingers each have an end face with a cut-out (concavity) 31 or projection (convexity) 28 (Figs.1A-2A).
Regarding claim 6, in Matsuo a width of the fingers is less than or greater than or approximately the same as a width of the edge side 19 (note triangular convexity 28; Figs.1A&2A).  
Regarding claim 7, in Matsuo the fingers of the first stator segment each have a projection (convexity) 28, and the recess in the second stator segment has a cut-out (concavity) 31, the cut-out and the projection engage with one another in order to determine the lateral positions of the fingers and the recess (Figs.1A-2A).  
Regarding claim 13, Matsuo further teaches a rotor (not shown; ¶[0085]), 15a stator according to claim 1 and a coil in the space between the stator teeth around the stator or around the stator teeth (i.e., wire winding over pole teeth; ¶[0029]). Ketteler teaches a similar structure (Fig.1).
Regarding claim 21, Matsuo’s stator teeth 14 are integral to the part of the stator ring (yoke-segment section) 11 (Fig.1A).  
Regarding claim 22, Matsuo’s fingers (convexities) 23, 26 extend in a circumferential direction of the stator (Fig.1A-1B).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo & Ketteler as applied to claim 1 above, further in view of Volbers (US Pat.Pub.2017/0346351).
Matsuo and Ketteler each generally teach the invention including ‘magnetic steel’ laminations (Matsuo ¶[0091]; Yoshinaga ¶[0003]) inherently inclusive of soft-magnetic alloys, but neither specifically teach they comprise FeSi-based alloy comprising 2 to 4.5 wt% of at least one element from the group consisting of Si and Al and the rest Fe and unavoidable impurities (claim 11) or the Markush group of a CoFe-based alloys (claim 12), per se.
But, Volbers teaches a soft laminated stator core comprising lamination sheets including first laminations made of an FeSi-based alloy comprising 2 to 4.5 wt% of at least one element from the group consisting of Si and Al and the rest Fe and unavoidable impurities (¶[0017]) to reduce costs (¶[0014) and second laminations made of CoFe-based alloys (under various trademarks; ¶[0025]) comprising, e.g., 35 to 55 wt% Co and up to 2.5 wt% V, the rest Fe and unavoidable impurities (¶[0019]),P12697US VAC2202US34 or 45 wt% Co 52 wt%, 45 wt% < Fe 52 wt%, 0.5 wt% V 2.5 wt%, the rest Fe and unavoidable impurities (¶[0020]) to allow higher field strengths (¶[0014]; Fig.1).

    PNG
    media_image3.png
    318
    307
    media_image3.png
    Greyscale

	Thus, it would have been obvious before the effective filing date to modify and make the
lamination sheets of Matsuo & Ketteler of FeSi-based alloy comprising 2 to 4.5 wt% of at least one element from the group consisting of Si and Al and the rest Fe and unavoidable impurities or the CoFe-based alloys per the Markush claim since Volbers teaches these soft magnetic compositions reduce costs and provide higher field strength, respectively.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo, Ketteler & Gerster et al. (US 8,943,677).
Regarding claim 14, Matsuo teaches a method for producing a multi-part stator, comprising: 
20providing at least one strip 130 made of a soft magnetic alloy (i.e., magnetic steel) and coated with an insulating material, forming a plurality of lamination sheets (10, 11) from the coated strip (e.g., by punching; ¶[0093]), 
stacking a first plurality of lamination sheets 21/22 one on top of another in a direction of stacking (axial), the lamination sheets being arranged such that at 25least one lamination sheet projects on at least one edge side and forms a finger 23, connecting the lamination sheets and the formation of a first laminated core of a first stator segment (yoke-segment section) 11 having at least one finger 23 on one edge side 19 (Fig.1B), 
stacking a second plurality of lamination sheets 21/22 one on top of another 30in a direction of stacking, the lamination sheets being arranged such that at least two lamination sheets project on at least one edge side 20 and form at least two fingers 26 (Fig.1B), 
connecting the lamination sheets and the formation of a second laminated core of a second stator segment (i.e., adjacent yoke-segment section) 11 having at least two fingers 26 on one edge side,P12697US VAC2202US35 joining the finger 23 of the first stator segment and at least two fingers 26 of the second stator segment such that the finger 23 of the first stator segment and at least two fingers 26 of the second stator segment  engage with one another in order to mechanically couple the first stator segment (31) to the 5second stator segment (i.e., “the yoke-segment section 11 has, at both ends in the circumferential direction thereof, first and second joining sections 19, 20 by which the yoke-segment section 11 is connected with adjacent yoke-segment pieces”; ¶[0063]; Figs.1a-1b) and the parts of the stator ring (i.e., segments 10) being joined to one another to form a cylindrical stator (Fig.7A).
20Matsuo’s stator segments 10 each having the form of “a part of a stator ring” (i.e., yoke-segment section) 11 comprise a single tooth (pole) 14, not “a plurality of stator teeth”. Also, Matsuo does not teach strip 130 made of soft magnetic alloy is “coated with an insulating material”. 
But, regarding the first difference, Ketteler teaches a multi-part stator for an electric machine, comprising a plurality of stator segments 6, 5the stator segments comprising a first stator segment and a second stator segment mechanically coupled (Figs.1-2) and 20the stator segments 6 each have the form of a part of a stator ring comprising a plurality of stator teeth 4 and the parts of the stator ring being joined to one another to form a cylindrical stator 1 (Fig.1).  Kettler teaches the individual segments have more than one tooth, e.g., three, to provide an advantageous design whereby the windings of the segments can be connected in series, in parallel or mixed (¶[0011]).  20Thus, it would have been obvious before the effective filing date to provide Matsuo’s stator segments with a plurality of stator teeth since Ketteler teaches segments having more than one tooth provide an advantageous design whereby the windings of the segments can be connected in series, in parallel or mixed. 
	Regarding the second difference, Gerstner teaches stacked laminated cores made from strips of soft-magnetic CoFe sheets 5 with an electrically insulating and wettable coating 13 on top side 9 and bottom side 10, to insulate the individual core laminations from one another electrically (c.11:33-67; Figs.1-2).

    PNG
    media_image4.png
    193
    480
    media_image4.png
    Greyscale

	Thus, it would have been obvious before the effective filing date to manufacture the laminated cores of Matsuo & Ketteler from soft-magnetic strips coated with an insulating material since Gerstner teaches this would have insulated the core laminations from one another.
Regarding claim 15, Matuso teaches the first lamination sheets 21 with a first outer contour and second lamination sheets 22 with a second outer contour different to the first outer contour are formed from the 10coated strip and stacked one on top of another (Fig.1B), and after the stacking of a first lamination sheet 21 on a second lamination sheet 22, a finger (convexity) 28 (or 42) is formed from a projecting part of the first lamination sheet 21 or the second lamination sheet 22, respectively (¶[0064]-¶[0066]; Figs.2A-2B).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo, Ketteler & Gerster, as applied to claim 14, further in view of Volbers (US Pat.Pub.2017/0346351).
 	Regarding claim 16, Matsuo teaches tthe lamination sheets of the first plurality are formed from a first strip of a first soft magnetic alloy and the lamination sheets of the second plurality are formed from a second strip of a second soft magnetic alloy (i.e., strip material 130 comprises magnetic steel; ¶[0091]), but not that the first and second soft magnetic alloys are different. Ketteler & Gerster do not remedy this deficiency.
	But, Volbers teaches a soft magnetic laminated core comprising stacked first and second laminations of different magnetic alloys (i.e., with different magnetic properties ZA, ZB respectively), so that the core thereby includes properties ZC which are an approximate average of the properties ZA and ZB of the first and second magnetic alloys, thereby allowing the properties to be tailored for a particular application (abstract; ¶[0008]-¶[0009]; ¶[0069]-¶[0073]; ¶[0089]; ¶[0091]).
	Thus, it would have been obvious before the effective filing date to provide laminations of Matsuo & Ketteler with different first and second soft magnetic alloys since Volbers teaches this would have allowed properties of the core to be tailored for a particular application. 
Claims 3 & 17-18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo & Ketteler or Matsuo, Ketteler & Gerster, as applied to claims 1 & 14, respectively, further in view of Yoshinaga (US Pat.Pub.2006/0279160).
To the extent “the fingers extend perpendicular to the direction of stacking in a radial direction of the stator” (claim 3) and
“the fingers extend perpendicular to the direction of stacking in a radial direction and the finger of the first stator segment and at least two fingers of the second stator segment are joined in a radial direction such that the finger of the first stator segment and at least two fingers of the second stator segment engage with one another and the first stator segment is mechanically coupled to the second stator segment” (claim 17) 
are understood as reading on an embodiment where the fingers extend radially such that a first stator segment is mechanically coupled to the second stator segment in a radial direction (e.g., the Fig.4 embodiment of the invention), Matsuo & Ketteler each teach stator teeth/poles integral with respective stator segments, not separate and joined by radially-extending fingers.
But, Yoshinaga teaches a multi-part stator for an electric machine, comprising a plurality of stator segments (teeth/core back) 113/116 (Embodiment 4; Figs.6-10), 5the stator segments each having a plurality of soft magnetic lamination sheets 111/112 that are stacked one on top of another in a direction of stacking (axial direction) to form a laminated core, at least one lamination sheet 112’ projecting on at least one edge side of the laminated core of a first stator segment 113 and forming a finger (not numbered; Figs.9-10), and at least two 10lamination sheets 111 projecting on at least one (inner) edge side of the laminated core of a second stator segment 116 and forming at least two fingers (not numbered, Figs.9-10), the finger of the first stator segment (tooth) 113 and the at least two fingers of the second stator segment (core back) 116 engaging with one another in order to mechanically couple the first stator segment to the second stator segment (Figs.9-10), and the fingers extend perpendicular to the direction of stacking (axial direction) in a radial direction of the stator (Figs.9-10). By providing stator teeth separate from stator segments and subsequently joining them by radially-extending fingers, a magnetic steel sheet required to obtain the core sheet can be efficiently used, an amount of magnetic steel required to manufacture the core can be reduced, and the coil can be wound on each tooth before the tooth sheets are fitted to the units (¶[0085]-¶[0086]).

    PNG
    media_image5.png
    560
    366
    media_image5.png
    Greyscale
	
    PNG
    media_image6.png
    698
    369
    media_image6.png
    Greyscale

	Thus, it would have been obvious before the effective filing date to further modify Matsuo & Ketteler or Matsuo, Ketteler & Gerster, and provide fingers extending perpendicular to the direction of stacking in a radial direction of the stator and fingers extending perpendicular to the direction of stacking in a radial direction and the finger of the first stator segment and at least two fingers of the second stator segment are joined in a radial direction such that the finger of the first stator segment and at least two fingers of the second stator segment engage with one another and the first stator segment is mechanically coupled to the second stator segment, respectively, since Yoshinaga teaches providing stator teeth separate from stator segments and subsequently joining them by radially-extending fingers, a magnetic steel sheet required to obtain the core sheet can be efficiently used, an amount of magnetic steel required to manufacture the core can be reduced, and the coil can be wound on each tooth before the tooth sheets are fitted to the units
Regarding claim 18, 30the fingers (projections) 28/42 in Matsuo extend perpendicular to the direction of stacking in a circumferential direction and the finger 28 of the first stator segment and at least two fingers 42 of the second stator segment are joined in a circumferential direction such that the finger 28 of the first stator segment and at least twoP12697US VAC2202US36 fingers 42 of the second stator segment engage with one another and the first stator segment is mechanically coupled to the second stator segment (i.e., “the yoke-segment section 11 has, at both ends in the circumferential direction thereof, first and second joining sections 19, 20 by which the yoke-segment section 11 is connected with adjacent yoke-segment pieces”; ¶[0063]; Figs.1A-1B). 



Response to Arguments
Applicant’s arguments filed 12 October 2022 have been fully considered but they are moot in view of the new grounds of rejection.
Regarding Matsuo not teaching as not teaching the features of previous claim 10 directed to the embodiment shown in Figs.12-14, now incorporated into independent claims 1 & 14, it is noted Ketteler teaches a multi-part stator for an electric machine, comprising a plurality of stator segments each 5having more than one tooth, e.g., three, to provide an advantageous design whereby the windings of the segments can be connected in series, in parallel or mixed (¶[0011]; Figs.1-2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel, can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /BURTON S MULLINS/ Primary Examiner, Art Unit 2834                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the recitation “the stator segments each having the form of a part of a stator ring comprising a plurality of stator teeth…”, the participial phrase “comprising a plurality of stator teeth” is taken to modify “the stator segments” and thus refers to the embodiment of Figs.12-14 where each stator segment has a plurality of teeth, per the published specification ¶[0021] and ¶[0026]).